Citation Nr: 0016199	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Epstein-Barr virus with 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the Providence, Rhode Island RO that denied 
entitlement to service connection for Epstein-Barr virus 
(EBV) with chronic fatigue syndrome.

By statements received by the RO in July 1998 and February 
1999, the veteran raised the issues of entitlement to service 
connection for a nervous disorder and entitlement to service 
connection for post-traumatic stress disorder.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for EBV 
with chronic fatigue syndrome is not accompanied by any 
medical evidence to support that allegation.

2.  The claim for entitlement to service connection for EBV 
with chronic fatigue syndrome is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for EBV with 
chronic fatigue syndrome is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1969 to 
February 1970.  Service medical records, including a January 
1970 discharge examination report, are negative for 
complaints or findings related to EBV or chronic fatigue 
syndrome.  A February 1970 medical detachment report notes 
that the veteran had no physical or mental disability that 
would warrant discharge by reason of physical disability.

In October 1997, the veteran filed a claim for service 
connection for EBV.  She stated:

While I was in boot camp in our neuclear 
[sic] training class, we went into a 
closed room with gas masks on, while in 
there we had to remove our masks to see 
which person could stay in there the 
longest.  I'm not sure how long, but it 
was quite a while, and I feel that the 
Epstein-Barr immune deficiency is a 
result of that testing.

In support of her claim, she submitted private treatment 
records dated from 1990 to 1991.  These treatment records 
note that she was seen on several occasions for various 
disabilities.  Specifically, in a July 1990 statement, George 
J. Silva, M.D., stated that the veteran "has chronic fatigue 
and is found to be positive for Epstein-Barr virus 
antibodies."  A February 1991 report of psychological 
evaluation from Jeffrey E. Twarog, Ed.D., notes that the 
veteran reported with complaints of extreme fatigue and a 
diagnosis of Epstein-Barr syndrome.  The veteran stated that 
"it was around the spring of 1990 that she noticed the first 
debilitating symptoms of Epstein-Barr" such as extreme 
fatigue.

In March 1998, the veteran submitted additional statements 
from her private physicians dated that same month.  Robert J. 
McGowen, M.D., stated that the veteran's diagnoses included 
chronic fatigue syndrome, with symptoms of chronic 
pharyngitis, arthritis, and short-term memory loss.  William 
C. Bowers, M.D., stated that the veteran has been his patient 
since July 1989, at which time the veteran reported a history 
of chronic fatigue syndrome.  Arthur E. Crago, M.D., stated 
that the veteran "was seen on multiple occasions from March 
1976 thru [sic] June 1988 for symptoms of fatigue of unknown 
etiology."

In May 1998, the veteran submitted additional private 
treatment records in support of her claim.  A September 1990 
treatment record from Enrico Petrillo, M.D., notes that the 
veteran's history of EBV "was diagnosed several years ago."  
The veteran's complaints of severe fatigue, fevers, 
arthralgias, sore throats and pharyngeal draining were noted.  
Impression included EBV with chronic fatigue with multiple 
symptomatology.  A January 1991 treatment record from John 
Podlaskie, D.C., notes that the veteran tested positive for 
CEBV antibodies.  The veteran's complaints of extreme 
fatigue, swollen lymph nodes, muscle soreness, arthralgias 
and brain fog were also noted.  In an October 1997 letter, 
Philip J. Molloy, M.D., stated that the veteran was under his 
care for fibromyalgia.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in February 1999, the veteran stated, "it 
is because of my medical condition that I can not remember 
the many Doctor's [sic] that I saw after I left the 
service."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for EBV with chronic fatigue syndrome.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail, and there is no duty to assist her further in the 
development of her claim as any such additional development 
would be futile.  Murphy v. Derwinski , 1 Vet. App. 78 
(1990).  As explained below, the Board finds that the 
appellant's claim for service connection for EBV with chronic 
fatigue syndrome is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records note no complaints or 
findings of EBV or chronic fatigue syndrome.  The earliest 
medical evidence of EBV with chronic fatigue syndrome is a 
March 1998 statement from Dr. Crago, which notes an 
assessment of fatigue of unknown etiology in 1976.  
Subsequent private treatment records note a diagnosis of 
chronic fatigue syndrome in 1989 and findings of EBV in 1990.  
The Board notes that the medical assessment of EBV with 
chronic fatigue syndrome has never been linked to the 
veteran's military service.  No competent medical evidence 
has been presented which tends to prove that the veteran has 
EBV with chronic fatigue syndrome that is related to service.  
Caluza, supra.

The veteran contends that she has EBV with chronic fatigue 
syndrome related to service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  No competent medical 
evidence has been presented which tends to prove that the 
veteran has EBV with chronic fatigue syndrome that is related 
to service.  Therefore, the Board finds that a well-grounded 
claim of service connection has not been presented.  Caluza, 
supra.


ORDER

Entitlement to service connection for Epstein-Barr virus with 
chronic fatigue syndrome is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

